Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 1/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-8, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Niks (US 4219589) in view of Van Hijfte (US 4500336) and Burnham (US 2002/0098982).
	Regarding Claims 1-3, 5-8, 11, and 13, Niks teaches a process of granulation of a liquid urea solution containing 70-99.9 weight percent urea (abstract), the process comprising a multiple stage granulation process wherein each stage receives a urea mixture (Figure and discussion thereof).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the urea concentration of Niks to be any of the taught concentrations, including those within the claimed ranges, because Niks teaches they are all suitable concentrations for use with the invention and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the particles of Niks at any of the taught concentrations.
	Niks does not explicitly teach the urea provided as a melt; however, in the urea granulating art urea melts and aqueous urea solutions are both known equivalent precursors (For Example: Van Hijfte Abstract).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the precursors of Niks to include use of urea melts and aqueous urea solutions, as taught in Van Hijfte, because they are known precursors in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the granules of Niks with melt or solution precursors.
	Niks does not explicitly teach adding a first additive containing carboxymethyl starch to the first stage and not the second; however, Burnham teaches fertilizers having multiple layers of various materials wherein the layers are selected to give controlled performance to match the desired use of the granules ([0015], [0022]).  Burnham teaches carboxymethyl starch being a suitable layer component ([0041]).  Burnham teaches cellulose being a suitable layer component (i.e. anticaking agent, [0031]).  Burnham teaches suitable materials for delaying the release of material from the granule ([0047]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the individual layers of Niks to include various additive materials, as suggested by Burnham, in order to achieve a controlled performance to match the desired use of the granules and because they are known fertilizer additives in the art such that one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the granules of Niks with additives as taught in Burnham.
	Regarding Claim 14, Nils teaches a longitudinal granulator and said stages of the granulation process are distributed over the length of said granulator (Figure and discussion thereof).
	Regarding Claim 15, Nils teaches a fluid bed condition (abstract).
	Regarding Claim 16, Nils teaches feeding the urea by means of a plurality of urea inputs wherein each stage of the granulation process has a respective urea input and addition of the additives to the stages is performed by mixing with the urea of the urea input (Figure and discussion thereof).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Niks (US 4219589) in view of Van Hijfte (US 4500336) and Burnham (US 2002/0098982) as applied to claims 1-3, 5-8, 11, and 13-16 above, and further in view of Garcia Martinez (US 2016/0332924).
	Regarding Claims 4 and 10, Niks teaches it is desirable to produce a granule having low biuret values (col. 1 ln. 55-60).  The combined references do not explicitly teach an additive including calcium lignosulfonate or an amount as claimed; however, Garcia Martinez teaches calcium lignosulfonate included in the preparation of urea fertilizer for the reduction of biuret content ([0007], [0021]).  Garcia Martinez teaches the compound added in an amount that minimizes cost and achieves sufficient reduction of biuret content ([0021]).  Garcia Martinez teaches the amount suitably less than 1 wt. % ([0017]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the individual layers of the combined references to include various additive materials, as suggested by Garcia Martinez, in order to achieve a minimized biuret content and because they are known fertilizer additives in the art such that one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the granules of Niks with additives as taught in Garcia Martinez.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the calcium lignosulfonate additive concentration of the combined references, as suggested in Garcia Martinez, in order to achieve the desired biuret content and in such an optimization one of ordinary skill in the art would have arrived at the claimed concentrations.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Niks (US 4219589) in view of Van Hijfte (US 4500336) and Burnham (US 2002/0098982) as applied to claims 1-3, 5-8, 11, and 13-16 above, and further in view of Dencs (US 4370198).
	Regarding Claim 12, Niks teaches a dilute urea solution discharged from the scrubber (col. 5 ln. 21-34). Niks does not explicitly teach recycling the urea solution from the scrubber to the granulation process; however, Dencs teaches a fluidized bed granulation process for urea (Example 2) wherein the scrubbing liquid is recycled back to the granulation process (col. 6 ln. 17-33).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include recycling of the scrubbing liquid, as taught in Dencs, because it is a known process in the art of urea granulation and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the granules of the combined references with scrubber fluid recycling, as taught in Dencs.
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Niks (US 4219589) in view of Van Hijfte (US 4500336) and Burnham (US 2002/0098982) as applied to claims 1-3, 5-8, 11, and 13-16 above, and further in view of Oshlack (US 5472712).
	Regarding Claim 9, Niks teaches a urea solution containing 70-99.9 weight percent urea (abstract).  The combined references are silent as to the concentration of the carboxymethyl starch; however, Oshlack teaches controlled release products for fertilizer applications (col. 4 ln. 27-32) including carboxymethyl starch as a release modifying agent to promote erosion (col. 12 ln. 54-60).  Oshlack teaches release-modifying agents in controlled-release coatings in an amount of from about 0.1 to 80 wt. percent (col. 13 ln. 46-50).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the carboxymethyl starch additive concentration of the combined references, as suggested in Oshlack, in order to achieve the desired erosion and controlled-release of the coating and in such an optimization one of ordinary skill in the art would have arrived at the claimed concentrations.
Response to Arguments
Applicant’s arguments, see amendments and remarks, filed 8/31/2022, with respect to the claim objections and Section 112 rejections have been fully considered and are persuasive.  The claim objections and Section 112 rejections have been withdrawn. 
Applicant's other arguments filed 8/31/2022 have been fully considered but they are not persuasive.
	Applicant argues that the proposed combinations of references fails to disclose "adding a first additive containing carboxymethyl starch to one or more first stage(s) of the granulation process" in combination with "wherein no amount of said first additive is added to said one or more second stage(s) of the granulation process", as is recited in Claim 1. Applicant argues Burnham uses "carboxymethyl starch" as a "second additive", and not as a "first additive". Applicant argues the second additive goes into the coating (or outermost layer) of the granules obtained by Burnham to reduce the rate of emission of odorants.  Applicant argues Burnham's disclosure is contrary to that of Claim 1 because Burnham explicitly discloses that carboxymethyl starch is in the coating layer.  Applicant further argues that the limitations of Claim 1 would not be obvious in view of the proposed combinations of references fails. Applicant argues Burnham teaches away from Claim 1 because Burnham discloses that carboxymethyl starch is located precisely in the coating and not in an intermediate layer, as is currently claimed. Applicant argues Burnham teaches away from having no amount of carboxymethyl starch in the second stage(s) of the granulation process.  In response to Applicant’s argument, Burnham teaches the carboxymethyl starch in a coating layer; however, Burnham does not teach the carboxymethyl starch is necessarily in the outermost coating layer. Burnham suggests multiple layers of various materials wherein the layers are selected to give controlled performance to match the desired use of the granules and carboxymethyl starch being a suitable layer component.  This teaching of Burnham provides motivation to modify any of the individual layers of Niks to include various additive materials, including carboxymethyl starch, in order to achieve a controlled performance to match the desired use of the granules.
Applicant argues Claim 1 aims to replace the use of formaldehyde.  Applicant argues Niks uses formaldehyde to avoid dust formation. Applicant argues that Niks discloses that crystallization retardants for the urea are preferably used to avoid dust formation, and that formaldehyde and water-soluble addition and/or condensation products of formaldehyde and urea are preferred crystallization retardants (see also claims 5-7). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no formaldehyde or water-soluble addition and/or condensation products of formaldehyde and urea) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant argues the rejections of the dependent claims have the same deficiencies; however, this is not convincing as discussed above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712